Exhibit 10.10

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (this “Agreement”) is
entered into as of November 13, 2018 by and between New York REIT Liquidating
LLC, a Delaware limited liability company (the “Company”), and Howard A.
Goldberg (“Indemnitee”), effective at the Effective Time (as defined in the
Limited Liability Company Agreement of the Company dated as of November 7, 2018
(the “LLC Agreement”)). Other capitalized terms used in this Agreement that are
not otherwise defined in this Agreement have the meanings ascribed to such terms
in the LLC Agreement.

RECITALS

WHEREAS, the Indemnitee has certain rights to indemnification and advancement of
expenses pursuant to an existing indemnification agreement, dated as of March 8,
2017, by and between New York REIT, Inc., a Maryland corporation (the
“Corporation”) and the Indemnitee (the “Prior Agreement”);

WHEREAS, in satisfaction of the Corporation’s obligations under Section 18(c) of
the Prior Agreement and in connection with the Conversion, which will become
effective as of the Effective Date, the parties by this Agreement desire to
amend and restate the Prior Agreement in its entirety as set forth herein and
thereby supersede and replace the rights of the Indemnitee to indemnification
and advancement of expenses pursuant to the Prior Agreement in its entirety as
of the Effective Time; and

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the LLC Agreement, and shall not be deemed a
substitute therefor, nor diminish or abrogate any rights of Indemnitee
thereunder.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Services to the Company. Indemnitee agrees, or has agreed, to serve
as a Manager or officer of the Company. This Agreement shall not impose any
independent obligation on Indemnitee or the Company to continue Indemnitee’s
service to the Company. This Agreement shall not be deemed an employment
contract between the Company (or any other entity) and Indemnitee. The foregoing
notwithstanding, this Agreement shall continue in force after Indemnitee has
ceased to serve as a Manager or officer of the Company.

Section 2. Definitions.

As used in this Agreement:

(a) “Change of Control” means the occurrence of any of the following:

(i) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the assets of the Company and its subsidiaries taken
as a whole;



--------------------------------------------------------------------------------

(ii) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as such term
is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended),
becomes the beneficial owner, directly or indirectly, of more than 35% of the
Units outstanding, measured by voting power rather than number of Units;

(iii) the first day on which a majority of the members of the Board are not
Continuing Managers; or

(iv) the Company consolidates with, or merges with or into, any entity, or any
entity consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the outstanding Units are converted
into or exchanged for cash, securities or other property, other than any such
transaction where the Units outstanding immediately prior to such transaction
are converted into or exchanged for voting stock or membership interests of the
surviving or transferee entity constituting a majority of the outstanding shares
or units of such voting stock or membership interests of such surviving or
transferee entity immediately after giving effect to such issuance.

(b) “Continuing Manager” means any member of the Board who: (i) was a member of
the Board at the Effective Time; or (ii) becomes a member of the Board following
the approval of a majority of the Continuing Managers who were members of the
Board at the time of such approval.

(c) “Corporate Status” means the status of a person as a present or former
Manager, officer, employee or agent of the Company or as a director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise that such person
is or was serving in such capacity at the request of the Company. As a
clarification and without limiting the circumstances in which Indemnitee may be
serving at the request of the Company, service by Indemnitee shall be deemed to
be at the request of the Company if Indemnitee serves or served as a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise (i) of which a majority of the
voting power or equity interest is owned directly or indirectly by the Company
or (ii) the management of which is controlled directly or indirectly by the
Company.

(d) “Enforcement Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with an action to enforce
indemnification or advancement rights, or an appeal from such action, including,
without limitation, the premium, security for and other costs relating to any
cost bond, supersedes bond or other appeal bond or its equivalent.

 

-2-



--------------------------------------------------------------------------------

(e) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or an appeal resulting from a
Proceeding, including, without limitation, the premium, security for and other
costs relating to any cost bond, supersedes bond or other appeal bond or its
equivalent. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

(f) “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of Delaware corporate
and alternative entity law and neither presently is, nor in the past five years
has been, retained to represent: (i) the Company or Indemnitee in any matter
material to any such party (other than with respect to matters concerning
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Company agrees
to pay the reasonable fees and expenses of the Independent Counsel and to fully
indemnify such counsel against any and all expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

(g) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, in which Indemnitee was, is or
will be involved as a party or otherwise by reason of the fact that Indemnitee
is or was serving as a Manager, officer, employee or agent of the Company or as
a director, trustee, officer, partner, manager, managing member, fiduciary,
employee or agent of any other foreign or domestic corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company, in each case whether or not serving in such capacity at the time
any liability or expense is incurred for which indemnification, reimbursement or
advancement of expenses can be provided under this Agreement; provided, however,
that the term “Proceeding” shall not include any action, suit or arbitration, or
part thereof, initiated by Indemnitee to enforce Indemnitee’s rights under this
Agreement as provided for in Section 11 of this Agreement.

Section 3. Indemnification. The Company shall indemnify Indemnitee in accordance
with the provisions of this Section 3 if Indemnitee is, or is threatened to be
made, a party to or a participant in any Proceeding. Pursuant to this Section 3,
Indemnitee shall be indemnified against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, provided, however, that if the Expenses, judgments, fines or amounts
paid in settlement arose out of any action or inaction of Indemnitee,
indemnification shall only be available if the action or inaction did not
constitute fraud or intentional misconduct by Indemnitee.

 

-3-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in respect of any threatened, pending or
completed action or proceeding by or in the right of the Company or any Member
to procure a judgment in his, her or its favor, no indemnification shall be made
(i) in respect of any claim, issue or matter as to which Indemnitee shall have
been finally adjudicated to be liable to the Company or any Member in the
performance of Indemnitee’s duty to the Company and its Members, unless and only
to the extent that the court in which such action or proceeding is or was
pending shall determine upon application that, in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for
expenses and then only to the extent that the court shall determine, (ii) of
amounts paid in settling or otherwise disposing of a pending action without
court approval or (iii) of expenses incurred in defending a pending action which
is settled or otherwise disposed of without court approval. Indemnitee shall not
enter into any settlement in connection with a Proceeding without ten (10) days’
prior notice to the Company.

Section 4. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement and except as
provided in Section 6, to the extent that Indemnitee is a party to or a
participant in and is successful, on the merits or otherwise, in any Proceeding
or in defense of any claim, issue or matter therein, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or her
in connection therewith. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection with each successfully resolved
claim, issue or matter. For purposes of this Section 4 and without limitation,
the termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

Section 5. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party and is not threatened to be made a party, he shall be indemnified
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.

Section 6. Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement:

(a) to make any indemnity if the Proceeding was one by or in the right of the
Company and Indemnitee is adjudged to be liable to the Company;

(b) to make any indemnity if Indemnitee is adjudged to be liable on the basis
that personal benefit was improperly received in any Proceeding charging
improper personal benefit to Indemnitee, whether or not involving action in the
Indemnitee’s Corporate Status;

(c) indemnification or advance of Expenses hereunder if the Proceeding was
brought by Indemnitee, unless: (i) the Proceeding was brought to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 11 of this Agreement, or (ii) the LLC
Agreement, a resolution of the Members of the Company or of the Board or an
agreement approved by the Board to which the Company is a party expressly
provide otherwise;

 

-4-



--------------------------------------------------------------------------------

(d) to make any indemnity for amounts otherwise indemnifiable hereunder (or for
which advancement is provided hereunder) if and to the extent that Indemnitee
has otherwise actually received such amounts under any insurance policy,
contract, agreement or otherwise;

(e) to make any indemnity for an accounting of profits made from the purchase
and sale (or sale and purchase) by Indemnitee of securities of the Company
within the meaning of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or similar provisions of state statutory law or common law; or

(f) to make any indemnity or advancement that is prohibited by applicable law.

Section 7. Advances of Expenses. If, by reason of Indemnitee’s Corporate Status,
Indemnitee is, or is threatened to be, made a party to any Proceeding, the
Company shall, without requiring a preliminary determination of Indemnitee’s
ultimate entitlement to indemnification hereunder, advance all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with such
Proceeding within ten (10) days after the receipt by the Company of a statement
or statements requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding. Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by a written affirmation by
Indemnitee of Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Company as authorized by law and by this
Agreement has been met. Execution and delivery to the Company of this Agreement
by Indemnitee shall constitute an undertaking by Indemnitee to reimburse the
portion of any Expenses advanced to Indemnitee relating to claims, issues or
matters in the Proceeding as to which it shall ultimately be established that
the standard of conduct has not been met by Indemnitee and which have not been
successfully resolved as described in Section 4 of this Agreement. To the extent
that Expenses advanced to Indemnitee do not relate to a specific claim, issue or
matter in the Proceeding, such Expenses shall be allocated on a reasonable and
proportionate basis. The undertaking pursuant to this Section 7 shall be an
unlimited general obligation by or on behalf of Indemnitee and shall be accepted
without reference to Indemnitee’s financial ability to repay such advanced
Expenses and without any requirement to post security therefor.

Section 8. Procedure for Notification and Defense of Claim. To obtain
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request therefor, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. The officer of the Company receiving any such request from
Indemnitee shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that Indemnitee has requested indemnification.

Section 9. Procedure Upon Application for Indemnification.

(a) Upon written request by Indemnitee for indemnification pursuant to
Section 8, a determination, if such determination is required by applicable law,
with respect to

 

-5-



--------------------------------------------------------------------------------

Indemnitee’s entitlement thereto shall be made in the specific case: (i) by
Independent Counsel in a written opinion to the Board if Indemnitee so requests
in such written request for indemnification pursuant to Section 8 and a Change
in Control has occurred, or (ii) by the Company in accordance with the LLC
Agreement and applicable law if a Change of Control has not occurred or a Change
of Control has occurred but Indemnitee did not request for such determination to
be made by Independent Counsel. In the case that such determination is made by
Independent Counsel, a copy of Independent Counsel’s written opinion shall be
delivered to Indemnitee and, if it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within ten (10) days
after such determination. Indemnitee shall cooperate with the Independent
Counsel or the Company, as applicable, making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such counsel
or the Company, upon reasonable advance request, any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the Independent
Counsel or the Company shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

(b) In the event that Indemnitee exercises his right to have his or her
entitlement to indemnification determined by Independent Counsel pursuant to
Section 9(a)(i), the Independent Counsel shall be selected by the Board.
Indemnitee may, within ten (10) days after written notice of such selection,
deliver to the Company a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of “Independent Counsel” as
defined in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within twenty (20) days after the later of (i) submission by Indemnitee of a
written request for indemnification and Independent Counsel pursuant to
Section 9(a)(i) hereof, respectively, and (ii) the final disposition of the
Proceeding, including any appeal therein, no Independent Counsel shall have been
selected without objection, Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by
Indemnitee to the selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate. The person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 9(a) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 11(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

Section 10. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, it shall be presumed that Indemnitee is entitled to indemnification
under this Agreement

 

-6-



--------------------------------------------------------------------------------

if Indemnitee has submitted a request for indemnification in accordance with
Section 9 of this Agreement, and the Company shall have the burden of proof to
overcome that presumption in connection with the making of any determination
contrary to that presumption.

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of guilty, nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.

(c) The knowledge and/or actions, or failure to act, of any other Manager,
officer, employee or agent of the Company or any other director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise shall not be
imputed to Indemnitee for purposes of determining any other right to
indemnification under this Agreement.

Section 11. Remedies of Indemnitee.

(a) Subject to Section 11(f), in the event that (i) a determination is made
pursuant to Section 9(a) of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 7 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 9(a) of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification that does not include a request for Independent
Counsel, (iv) payment of indemnification is not made pursuant to Section 5 or 6
or the last sentence of Section 9(a) of this Agreement within ten (10) days
after receipt by the Company of a written request therefor or (v) payment of
indemnification pursuant to Section 3, 4 or 5 of this Agreement is not made
within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication by
a court of his or her entitlement to such indemnification or advancement.
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 11(a); provided, however, that
the foregoing time limitation shall not apply in respect of a proceeding brought
by Indemnitee to enforce his or her rights under Section 4 of this Agreement.
The Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 9(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 11 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 11, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.

 

-7-



--------------------------------------------------------------------------------

(c) If a determination shall have been made pursuant to Section 9(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 11, absent a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification.

(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

(e) The Company shall indemnify Indemnitee against any and all Enforcement
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefor) advance, to the extent not
prohibited by law, such Enforcement Expenses to Indemnitee, which are incurred
by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement from the Company under this Agreement or under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement or insurance recovery, as the case
may be, in the suit for which indemnification or advancement is being sought.

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, including any appeal
therein.

Section 12. Defense of the Underlying Proceeding.

(a) Indemnitee shall notify the Company promptly in writing upon being served
with any summons, citation, subpoena, complaint, indictment, request or other
document relating to any Proceeding which may result in the right to
indemnification or the advance of Expenses hereunder and shall include with such
notice a description of the nature of the Proceeding and a summary of the facts
underlying the Proceeding. The failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.

(b) Subject to the provisions of the last sentence of this Section 12(b) and of
Section 12(c) below, the Company shall have the right to defend Indemnitee in
any Proceeding which may give rise to indemnification hereunder; provided,
however, that the Company shall notify Indemnitee of any such decision to defend
within fifteen (15) calendar days following receipt of notice of any such
Proceeding under Section 12(a) above. The Company shall not, without the prior
written consent of Indemnitee, which shall not be unreasonably withheld or
delayed, consent to the entry of any judgment against Indemnitee or enter into
any settlement or compromise which (i) includes an admission of fault of
Indemnitee, (ii) does not include, as an

 

-8-



--------------------------------------------------------------------------------

unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release shall be in form and substance
reasonably satisfactory to Indemnitee or (iii) would impose any Expense,
judgment, fine, penalty or limitation on Indemnitee. This Section 12(b) shall
not apply to a Proceeding brought by Indemnitee under Section 11 of this
Agreement.

(c) Notwithstanding the provisions of Section 12(b) above, if in a Proceeding to
which Indemnitee is a party by reason of Indemnitee’s Corporate Status,
(i) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld, that
Indemnitee may have separate defenses or counterclaims to assert with respect to
any issue which may not be consistent with other defendants in such Proceeding,
(ii) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld, that an
actual or apparent conflict of interest or potential conflict of interest exists
between Indemnitee and the Company, or (iii) if the Company fails to assume the
defense of such Proceeding in a timely manner, Indemnitee shall be entitled to
be represented by separate legal counsel of Indemnitee’s choice, subject to the
prior approval of the Company, which approval shall not be unreasonably
withheld, at the expense of the Company. In addition, if the Company fails to
comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes any action to declare this Agreement void or
unenforceable, or institutes any Proceeding to deny or to recover from
Indemnitee the benefits intended to be provided to Indemnitee hereunder,
Indemnitee shall have the right to retain counsel of Indemnitee’s choice,
subject to the prior approval of the Company, which approval shall not be
unreasonably withheld, at the expense of the Company (subject to Section 11(e)
of this Agreement), to represent Indemnitee in connection with any such matter.

Section 13. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the LLC
Agreement, any agreement, any resolution of Members of the Company or the Board
or otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his or
her Corporate Status prior to such amendment, alteration or repeal. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b) The Company will use its reasonable best efforts to acquire directors and
officers liability insurance, on terms and conditions deemed appropriate by the
Board, with the advice of counsel, covering Indemnitee or any claim made against
Indemnitee by reason of his or her Corporate Status and covering the Company for
any indemnification or advancement made by the Company to Indemnitee for any
claims made against Indemnitee by reason of his or her Corporate Status. Without
in any way limiting any other obligation under this Agreement, the Company shall
indemnify Indemnitee for any payment by Indemnitee arising out of the amount of

 

-9-



--------------------------------------------------------------------------------

any deductible or retention and the amount of any excess of the aggregate of all
judgments, penalties, fines, settlements and Expenses incurred by Indemnitee in
connection with a Proceeding over the coverage of any insurance referred to in
the previous sentence. The purchase, establishment and maintenance of any such
insurance shall not in any way limit or affect the rights or obligations of the
Company or Indemnitee under this Agreement except as expressly provided herein,
and the execution and delivery of this Agreement by the Company and the
Indemnitee shall not in any way limit or affect the rights or obligations of the
Company under any such insurance policies. If, at the time the Company receives
notice from any source of a Proceeding to which Indemnitee is a party or a
participant (as a witness or otherwise) the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

Section 14. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) the date that Indemnitee shall have ceased to
serve as a Manager or officer, as applicable, of the Company or (b) the date
that Indemnitee is no longer subject to any Proceeding, including any appeal,
then pending in respect of which Indemnitee is granted rights of indemnification
or advancement hereunder and of any proceeding, including any appeal, commenced
by Indemnitee pursuant to Section 11 of this Agreement relating thereto. This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and his or her heirs, executors and
administrators. The Company shall require and cause any successor, and any
direct or indirect parent of any successor, whether direct or indirect by
purchase, merger, consolidation or otherwise, to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

Section 15. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

-10-



--------------------------------------------------------------------------------

Section 16. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a Manager and/or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director and/or officer of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof, amends and restates in its entirety
and supersedes the Prior Agreement and supersedes any and all other prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the LLC Agreement and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.

Section 17. Modification and Waiver. No supplement, modification or amendment,
or waiver of any provision, of this Agreement shall be binding unless executed
in writing by the parties thereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

Section 18. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement as provided
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.

Section 19. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by electronic transmission (e-mail or facsimile), with
receipt of confirmation of delivery of electronic transmission:

(a) If to Indemnitee, at such address as Indemnitee shall provide to the
Company.

 

-11-



--------------------------------------------------------------------------------

(b) If to the Company to:

New York REIT Liquidating LLC

7 Bulfinch Place, Suite 500

Boston, MA 02114

Attention: John A. Garilli

Facsimile: (617) 742-4641

E-mail: jgarilli@nyrt.com

With a copy to:

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036

Attention: Steven L. Lichtenfeld, Esq.

Facsimile: (212) 969-2900

E-mail: slichtenfeld@proskauer.com

or to any other address as may have been furnished to Indemnitee by the Company.

Section 20. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by the Company and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transactions.

Section 21. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 11(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(iii) consent to service of process at the address set forth in Section 19 of
this Agreement with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court and
(v) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

 

-12-



--------------------------------------------------------------------------------

Section 22. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

Section 23. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

[Signature Page Follows]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

NEW YORK REIT LIQUIDATING LLC By:  

/s/ John Garilli

  Name:   John Garilli   Title:   Chief Executive Officer and Chief Financial
Officer INDEMNITEE:  

/s/ Howard A. Goldberg

  Howard A. Goldberg

[Signature Page to Indemnification Agreement]

 